Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01 April 2021 have been fully considered but they are not persuasive. With respect to Claims 1 and 24, Applicant argues on page 6 that Gaynes does not disclose a tall solder ball structure as claimed “wherein a height of the one or more solder balls is equal to or greater than a thickness of the die.” The Examiner agrees. The Cho reference teaches this limitation as seen in the Final Office Action. Applicant does not dispute that Cho teaches these limitations. Applicant argues on page 7 that one of ordinary skill in the art would not have found it obvious to use the teachings of Cho to modify the apparatus of Gaynes. On page 8, Applicant states “[o]ne of ordinary skill in the art would not look to solder balls 38 of Cho that couple two package substrates to modify solder balls 212 of Gaynes that couple a package to a board.” However, no specific reason for this theory is given. It is presumed that because Gaynes solders an antenna package to a substrate and Cho solders two substrates together that these would somehow combinable. The inventions of Gaynes and Cho are analogous art because they both teach attachment mechanisms of a circuit package and circuit board substrate. One of ordinary skill would have understood that the teachings of attaching circuit package and substrate of Gaynes and the teachings of attaching a double circuit package and double substrate could be combined. 

Applicant argues that the recess of the antenna array package accommodates the increased thickness of the RFIC die. However, increasing the height of the solder balls would have encased and protected the RFIC die from damage as disclosed in Cho para. 0014-0017 and 0046.  Further, the increase in height of solder balls would have been considered a change in size of a component, the solder balls, which is well within ordinary skill in the art. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
At the last paragraph of page 8 Applicant states “Gaynes teaches away from its modification by Cho. However, Applicant has not provided any specific passages in Gaynes or reasonings to show such a “teaching away” from the proposed modifications. A difference in teachings in prior art references does not constitute one reference teaching away from another reference in a combination because it does not criticize, discredit, or otherwise discourage the solution claimed. The Gaynes reference does not teach away from the proposed modification by Cho.
/ADAM B DRAVININKAS/           Primary Examiner, Art Unit 2835